Case 1:14-cv-00374-LO-IDD Document 77 Filed 04/01/21 Page 1 of 1 PageID# 365




                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division




 WARNER MUSIC GROUP CORP.,el al.

                               Plaintiffs,

 V.                                                                            No. I;14cv374
                                                                                (LO/IDD)
 MEGAUPLOAD LIMITED,et at.,

                               Defendants.


                                               ORDER


        UPON CONSIDERATION of the consent motion filed by Defendant Megaupload

 Limited for a stay of this action because of a parallel criminal action pending in this Court

(No. l:12-cr-00003-LO), and Plaintiffs consenting thereto on certain terms and conditions staled

 below, and finding good cause, it is hereby

        ORDERED that this matter be stayed until October I, 2021, on the same terms and

conditions as set forth in the Court's original stay order (Dkt. No. 27); and it is further

        ORDERED that if there is a material change in circumstances, either in this action or in

the related criminal matter, the parties are instructed to promptly notify the Court, in which case

Plaintiffs may request a termination of the slay and a resumption of these proceedings.

                 ENTERED this|^day of                                         2021.

Alexandria, Virginia
                                               Liam O'Grac
                                               United States Di^rict Judge
